internal_revenue_service number info release date conex-127894-03 cc ita b2 uil date dear this letter is in response to your inquiry dated date signed by you and regarding the proposed revenue_procedure notice that if finalized will modify and supersede revproc_71_21 1971_2_cb_249 you are interested in the effect the proposed revenue_procedure would have on tour operators revproc_71_21 allows taxpayers to defer certain prepaid_income for services until the year that the taxpayer performs the services the proposed revenue_procedure in its current form is designed to provide the deferral features of revproc_71_21 to a wider variety of taxpayers i am sorry but we cannot determine that a class of taxpayer will be able to use the proposed special accounting_method this decision is made on a taxpayer-by-taxpayer basis through the procedures established by the irs for changing accounting methods however if a tour operator satisfies the requirements of the special accounting_method and if the revenue_procedure is finalized then the taxpayer may use the special accounting_method i hope this information is helpful i am sending a similar letter to please call me or if you have any questions sincerely robert m brown acting associate chief_counsel income_tax accounting
